DETAILED ACTION

Response to Amendment
The Amendment filed 09/14/2022 has been entered.  Claims 1-9 remain pending in the application.  Applicant's amendments to the claims have overcome the claim objections previously set forth in the Non-Final Rejection mailed 06/30/2022.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kodas et al. (US 20070104878 A1).
Regarding claims 1-9, Kodas teaches “a method for fabricating an inorganic resistor on an organic substrate is provided, including the step of applying a flowable precursor composition to an organic substrate wherein the precursor composition includes a molecular precursor to a conductive phase and a powder of an insulating material” (which reads upon “a forming method of a metal layer suitable for a 3D printing process, the forming method of the metal layer comprising”, as recited in the instant claim; paragraph [0026]).  Kodas teaches that “direct printing comprises ink jet printing” (which reads upon “a 3D printing process”, as recited in instant claim 1; which reads upon “a near shape”, as recited in instant claim 1; which reads upon “inkjet, micro-dispensing, or spraying”, as recited in instant claim 6; claim 4).  Kodas teaches that “selective laser sintering can also be used to selectively melt a low melting phase in the precursor composition” (which reads upon “a 3D printing process”, as recited in instant claim 1; which reads upon “a near shape”, as recited in instant claim 1; paragraph [0302]).  Kodas teaches that “the process continues, building the part layer by layer until the final shape is complete” (which reads upon “a 3D printing process”, as recited in instant claim 1; which reads upon “a near shape”, as recited in instant claim 1; paragraph [0302]).  Kodas teaches “applying a flowable precursor composition to an organic substrate wherein the precursor composition includes a molecular precursor to a resistive phase and a powder of a conductive material” (which reads upon “providing a plurality of metal particles on a substrate”, as recited in the instant claim; paragraph [0027]).  Kodas teaches that “the conductive powder can include a high conductivity metal such as a metal selected from the group consisting of silver, copper and nickel” (which reads upon “metal”, as recited in instant claim 1; which reads upon “wherein a material of the metal particles comprises a metal or an alloy”, as recited in instant claim 7; paragraph [0031]).  Kodas teaches that “silver oxide can be used as a starting material and can be incorporated into high viscosity precursor compositions in the form of nanoparticles” (paragraph [0193]).  Kodas teaches that “silver oxide can be mixed with a carboxylic acid” (which reads upon “after providing the plurality of the metal particles on the substrate applying an oxide-removing agent on the metal particles to remove metal oxides on the metal particles after providing the plurality of the metal particles on the substrate”, as recited in the instant claim; paragraph [0193]).  Kodas teaches applying the oxide removing agent with the particles, rather than in two distinct steps.  Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP § 2144.04 IV C.  Kodas teaches that “the carboxylic function of this additive can react with the metal oxide, and that small silver particles that are coated with a thin layer of silver oxide can also be reacted with these compounds” (paragraph [0193]).  Kodas teaches that “preferred carboxylic acids include acetic acid” (which reads upon “wherein the oxide-removing agent comprises an organic acid, an inorganic acid, a flux, or carbon particles”, as in claim 2, and ” wherein the organic acid comprises oxalic acid, acetic acid, citric acid, or a combination thereof”, as in claim 3, as recited in the instant claim; paragraph [0193]; because the oxide-removing agent comprises an organic acid, the limitations of claims 4-5 are not reached).  Kodas teaches “increasing the temperature of the deposited precursor composition” (paragraph [0298]).  Kodas teaches that “the heating step can also coincide with the activation of a reducing agent present in the precursor composition, and that the action of such reducing agent could include removal of a surface oxide from particles such as Cu particles or Ni particles” (which reads upon “removing the metal oxides”, as recited in instant claim 1; which reads upon claim 8; paragraph [0298]).  Kodas teaches applying the oxide removing agent and then heating to the activation temperature, rather than performing the heating step prior to applying the oxide removing agent.  Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP § 2144.04 IV C.  Kodas teaches that “the precursor compositions of the present invention can advantageously provide very short reaction times when processed with light (e.g., a laser) that heats the materials, and that this is a result of the high chemical reaction rates when sufficiently high temperatures are provided for a specific precursor and the ability of light to rapidly heat the materials over time scales of milliseconds or even less” (which reads upon “performing a first heat treatment at a first temperature on the metal particles from which the metal oxides have been removed to form a near shape”, as recited in the instant claim; which reads upon claim 9; paragraph [0299]).  Kodas teaches that “an optional seventh step is sintering of the particles or the material derived from the precursor” (which reads upon “performing a second heat treatment on the near shape at a second temperature to form a sintered body, wherein the first temperature is lower than the second temperature , and a duration of the second heat treatment is shortened through the first heat treatment compared to a sintering treatment without performing the first heat treatment in advance”, as recited in the instant claim; paragraph [0301]; the high chemical reaction rates and sufficiently high temperatures for a specific precursor and the ability of light to rapidly heat the materials would by necessity pre-heat the material, reduce the metal oxides and thus reduce the time needed compared to a sintering treatment without performing the first heat treatment in advance; such a step would not be necessary if the particles were already sintered, accordingly, one of ordinary skill in the art would understand that the first temperature is lower than the second temperature).  

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive.  Applicant argues that Applicant respectfully submits that Kodas discloses and teaches that the light heating performed on the precursor compositions is used to increase the temperature of the precursor to facilitate the reaction, not to form a near shape (remarks, page 6).  This is not found convincing because Kodas teaches both ink jet printing (claim 4) and selective laser sintering (paragraph [0302]).  These are 3D additive manufacturing processes which one of ordinary skill in the art would understand read on “near shape.”  
Applicant argues that Kodas fails to disclose and teach that a duration of the second heat treatment for forming a sintered body is shortened through the first heat treatment for forming a near shape and thus the sintered body may not have metal oxides and impurities and have high purity (remarks, page 6).  Applicant argues that as a result, a person skilled in the art cannot achieve claim 1 of the present application and the effects thereof based on Kodas (remarks, page 6).  This is not found convincing because one of skill in the art would understand that an initial heating step at sufficiently high temperatures will reduce the time required for a subsequent sintering step, even if only by milliseconds.  The amount of the reduction in time is not claimed.  Additionally, it is noted that the features upon which applicant relies (i.e., thus the sintered body may not have metal oxides and impurities and have high purity; the amount of impurities are not claimed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As to the sintered body not having metal oxides, Kodas teaches that “the heating step can also coincide with the activation of a reducing agent present in the precursor composition, and that the action of such reducing agent could include removal of a surface oxide from particles such as Cu particles or Ni particles” (paragraph [0298]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733